Citation Nr: 1218756	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a lumbar spine disability.  In March 2010, the Board remanded this matter for additional development.

The Veteran had also perfected an appeal of a claim for service connection for a cervical spine disability.  A June 2011 rating decision granted service connection for a cervical spine disability.  As that is considered a full grant of the benefit sought, that matter is no longer before the Board.

The Board also notes that in March 2012, after the last supplemental statement of the case, the Veteran submitted additional medical evidence showing treatment for his low back.  As the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence, a remand is not necessary.  38 U.S.C.A. § 12.304 (2011).


FINDINGS OF FACT

Degenerative arthritis of the lumbar spine was not shown during the first year after separation from service, and the only medical opinion to address the etiology of the Veteran's lumbar spine disabilities weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  Lumbar spine arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2005 and in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this regard, pursuant to the Board's March 2010 remand instructions, the RO made all attempts to retrieve additional service treatment records and inpatient hospital records dated in October 1970 in Vietnam.  The RO informed the Veteran and about the unavailability of those records.  They were informed that a letter would be forthcoming allowing him time to submit the records.  The Veteran waived the time to submit those records.  In July 2011, the RO issued a memorandum that all avenues to obtain additional service medical records had been exhausted.  In addition, VA has obtained an examination with respect to the claim remaining on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can show (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

The Veteran contends that during service, in October 1970, he sustained multiple injuries, including to his back, after being beaten by a group of soldiers. 

A June 1968 employer record shows that the Veteran denied having or ever having had a back ache.

Service medical records show that in October 1970 the Veteran was admitted for observation after sustaining a beating.  Other service medical records show complaints and treatment for various disorders, but are negative for any lumbar spine disorder.  The Veteran's February 1971 separation physical examination report shows that the Veteran's spine was evaluated as clinically normal.  It was noted that the Veteran felt he was in excellent physical condition and that there had been no changes since his last physical examination. 

Private medical records from 1971 to March 1974 are negative for complaints, findings, symptoms, or diagnosis of any lumbar spine disorder.

An April 1974 private medical record notes that during the course of employment, the Veteran was mopping, when he moved a pan and got a sudden catch in his lower back.  He had pain in the lumbo-sacral area, more on the left.  Examination had negative findings on the lumbar spine.  

An April 1976 medical record notes that the Veteran bent over to pick up the newspaper and had lumbosacral strain.  

An April 1976 employer sickness record notes that the Veteran was found to have lumbosacral sprain and was unable to work.  

A May 1976 private medical record notes that the Veteran had a recurrence of lumbar sacral sprain with no incident of injury. 

Private medical records from 1977 to 1979 show continued treatment for complaints of low back symptoms.  

An August 1979 private medical record notes that the Veteran had a pinched nerve in the lower back.  The cause was unknown.  

An August 1979 employer record shows that the Veteran was hospitalized with back problems.  

A physician's certificate shows that the Veteran underwent a hemilaminectomy and disectomy in March 1988.  

A March 1995 private medical record from C.G.G. M.D., states that the Veteran came in after a two year absence complaining of some neck and back problems.  There was no trauma or cause.  He has had prior back and neck surgery.  The impression was degenerative lumbar disc disease with pain.  

In a February 1998 private medical record, C.G.G, M.D. stated that the Veteran had some recurrent low back pain and that he saw the Veteran in 1993 and in 1995 with back problems.  A that time the Veteran was post-operative lumbar disc surgery.  The impression was chronic lumbar disc disease with recurrent low back syndrome.

A February 1998 healthcare provider report from the Veteran's employer noted that the Veteran had a history of back and leg problems in 1993 and 1995.  His diagnosis was chronic lumbar disc disease with chronic low back syndrome.  

Private medical records show that the Veteran underwent low back surgery in 1986 and again in March 2003.  

A July 2001 private physical therapy record shows that the Veteran has lumbar disc disease and that he had a greater than ten year history of low back pain.  

A July 2001 private rheumatology consultation report shows that the Veteran was seen for the evaluation of osteoarthritis.  The Veteran stated that in his late twenties or early thirties he was on a job that required him to pick up heavy objects and therefore had several incidents where his back went out on him.  He stated there were times he could not work and had to be hospitalized with tractions and pain medication.  Since then, he had lower back pain.  The diagnosis was lumbar disk disease.

In a November 2002 medical report, G.M.H, M.D. stated that the Veteran had two surgeries on his lumbar spine.  X-rays of his lumbar spine did not show severe degenerative disc disease, but showed some postoperative changes.  Most of his pain was in his low back.  

In a November 2002 private medical report, A.G., M.D noted that the Veteran had always done work involving heavy lifting.  He had been unable to work since July 2000 due to multiple problems, including his back.  His job working as a punch press operator frequently required lifting very heavy weights over 50 and 75 pounds.  The impression was post-operative discectomy L5-S1 on the left with lumbar spondylosis.  

February 2003 treatment records from Orthopedic Specialists of Louisiana show that the Veteran had severe stenosis at L4-5 and moderate to severe stenosis at L3-4 as shown by computed tomography/myelogram.  The Veteran reported that his symptoms began in the 1970s when he was placed in traction.  The pain progressed to the point in 1987 that a laminectomy was performed to relieve pressure in his back.

April 2004 private medical records show that the Veteran received treatment for low back pain.  A February 2005 MRI revealed lumbar spondylosis.  

A Social Security Administration decision notes that the Veteran primary diagnosis was degenerative disc disease of the cervical and lumbar spine.  It was noted that the Veteran testified that he had hurt his back while trying to help his brother repair a bathroom floor.  There was no indication that the Veteran suggested that he sustained an injury to his back during service, to include from a beating sustained during service.

In September 2005, the Veteran filed a claim for VA disability benefits for a back disability.  

A September 2010 VA spine examination report shows that the VA examiner reviewed the claims file.  The VA examiner noted that the Veteran, when asked for the onset of his lumbar spine problem, indicated that occurred in 1986 while he was at work for Western Electric.  He recalled lifting a heavy plate on top of a big tank while at work that he had to clean prior to leaving work.  He stated he was trying to rush, and when he got home his back hurt severely.  The VA examiner noted that during the course of the evaluation, the Veteran and his wife had a discussion.  It was prompted by the fact that the VA examiner asked the Veteran how as the 1986 lower back pain onset related to his active service.  The Veteran's wife reported that the Veteran had always complained of back pain since the 1970s.  However, the Veteran was reminded that he had given the onset of his back pain as 1986.  The Veteran's wife then admitted that maybe she was getting mixed up and she wanted to go home and get some records.  She submitted a record already in the Veteran's file that stated the Veteran reported his symptoms began in the 1970s when he was placed in traction.  The VA examiner noted that there was no traction therapy noted as administered to the Veteran in service.  His service medical records have a hospital discharge narrative for three days that he was hospitalized after his beating.  Workup was negative.  

The diagnosis was lumbar spondylosis and post diskectomy L5-S1 on the left in 1986 and repeat procedure in 2003.  The VA examiner opined that it was not at least as likely as not that the Veteran's lumbar spondylosis and post diskectomy L5-S1 on the left in 1986 and repeat procedure in 2003 was related to his military beating or his active duty service.  The VA examiner explained that the Veteran reported the onset of his lumbar spine condition to be in 1986.  The information that the Veteran's wife produced related the Veteran's lumbar symptoms beginning in the 1970s when he was placed in traction.  However, the Veteran's military records do not document that he was treated with traction and the Veteran did not mention being treated with traction in service for his lower back with his historical account of his lumbar injury.  The Veteran specifically related the onset of his lumbar condition to the fact that he was working for Western Electric in 1986 and lifted a heavy plate and began to have back pain and subsequently required surgery.  For those reasons, the examiner found that the Veteran's lumbar spine condition was not related to his beating in the military, but was considered more of a Workers Compensation injury by the Veteran's account.

In February 2012, an addendum opinion was obtained from the prior VA examiner because additional medical evidence had been added to the claims file.  The examiner noted that the Veteran was diagnosed with lumbar spondylosis and that the date of diagnosis was approximately April 1, 1974.  The Veteran was also diagnosed with post lumbar diskectomy L5-S1 on the left and the date of diagnosis was in 1986, with repeat procedure in 2003.  The VA examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted a review of the additional medical records and that did not change the opinion.  The examiner further stated that it was not at least as likely as not that the Veteran's lumbar spine condition of lumbar spondylosis, post lumbar diskectomy at L5-S1 on the left in 1986 and 2003 was related to his military beating nor his active duty service.  The rationale stated was that the Veteran's former employers files, Western Electric, document that on April 1, 1974, the Veteran complained of the first incident of lower back pain which was described as a catch in the lower back while he was at work and was mopping, moved a pan, and got a catch.  It was documented that he had some moderate pain in the left buttock and posterior thigh and reported that those areas felt funny.  A mild muscle spasm was documented on the left and the Veteran was treated with heat, muscle relaxer, and narcotic analgesic.  That description of lower back pain was consistent with a history of his lumbar spondylosis condition and was likely the onset of that lumbar spine condition.  Thus, the opinion remained as rendered on September 4, 2010.  The VA examiner noted that the additional information provided by the Veteran did not impact upon the relationship of the Veteran's lumbar conditions to his service.  It just supported that the Veteran had required treatment for his cervical and lumbar conditions and that he had headaches, indigestion, and other symptoms. 
 
In this case, the service medical records are negative for treatment of low back symptoms.  Further, the Veteran's February 1971 separation physical examination report shows that the Veteran's spine was evaluated as clinically normal.  It was noted that the Veteran felt he was presently in excellent physical condition and that there had been no changes since his last physical examination.  The first complaints by the Veteran regarding the low back were in April 1974, more than three years after discharge from service, and that was associated with duties performed during his post-service employment.  The Veteran was first diagnosed with lumbosacral strain in April 1976.  Thus, the Board finds that presumptive service connection is not warranted because arthritis of the back was not shown within one year following separation from service.  Furthermore, the passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes that the Veteran's first post-service complaint pertaining to his low back was in 1974 and in relation to his duties during employment.  In none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits in September 2005, did the Veteran ever mentioned that he had low back pain or other low back symptoms during or since service, or that his low back complaints were in any way related to his military service.

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's low back disability and service weighs against the claim.  The Board finds that the September 2010 opinion and February 2012 supplemental opinion constitute probative evidence on the medical nexus question.  Those opinions were based on a thorough review of the Veteran's documented medical history and assertions, and on a physical examination.  Those opinions are consistent with the Veteran assertions during his VA examination that his low back problems were associated with his post-service employment.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a lumbar spine disorder.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board finds that the preponderance of the medical evidence is against the Veteran's claim.  The only other evidence of record supporting the Veteran's claim are his and his wife's lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the low back until April 1974, and then the fact that those complaints in April 1974 were associated with the Veteran's duties during his post-service employment, and do not contain any mention of any previous history of back problems.  Moreover, the Veteran never mentioned while seeking private medical treatment that his low back symptoms were related to service, or provided any indication that he had ongoing low back symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's first complaints pertaining to his low back that he related to service was made contemporaneous with his September 2005 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  

The Veteran is competent to comment on symptoms he may have experienced during and since service, but not to provide a medical opinion regarding the etiology of his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claims of continuity of symptomatology are outweighed by medical records finding a normal spine on examination at the time of discharge from service and by evidence showing that the Veteran and the medical evidence of record relate his low back disorders to his post-service employment.

Accordingly, the Board concludes that the claim for service connection for a lumbar spine disorder must be denied.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


